Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2016

                                     No. 04-16-00326-CV

                          IN THE INTEREST OF D.C., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01427
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
       On August 8, 2016, this court received appellant’s brief. Appellant’s brief violates Texas
Rule of Appellate Procedure 9.8 in that the document contained in the appendix has not been
redacted to protect the minor’s identity.

        We, therefore, ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant’s attorney to file an amended appellant’s brief in compliance with TRAP 9.8 on or
before August 26, 2016. NO EXTENSIONS WILL BE GRANTED given the procedural
history of this appeal. If appellant’s amended brief is not filed by August 26, 2016, we will
abate this appeal to the trial court to determine whether new appellate counsel should be
appointed. See TEX. FAM. CODE ANN. ' 107.013(a)(1) (giving indigent persons a right to counsel
in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that
this right to counsel includes the right to effective counsel).



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court